

116 HR 6490 IH: Coronavirus Help And Response Initiative Through Year 2022 Act
U.S. House of Representatives
2020-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6490IN THE HOUSE OF REPRESENTATIVESApril 10, 2020Mr. Walker introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to allow above-the-line deductions for charitable contributions for individuals not itemizing deductions.1.Short titleThis Act may be cited as the Coronavirus Help And Response Initiative Through Year 2022 Act or CHARITY 2022 Act.2.Allowing above-the-line deductions for charitable contributions for individuals not itemizing deductions(a)In generalSection 62(a) of the Internal Revenue Code of 1986 is amended by inserting after paragraph (21) the following new paragraph:(22)Charitable contributions for individuals not itemizing deductionsIn the case of an individual who does not elect to itemize deductions for a taxable year beginning in 2020, 2021, or 2022, so much of the deduction allowed by section 170 as does not exceed an amount equal to 1⁄3 of the standard deduction with respect to the taxpayer for the taxable year..(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2019.